EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Financial Statements For the years ended March31, 2012 and 2011 (Expressed in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 1 Reports of Independent Registered Public Accounting Firm 2- 3 Consolidated Financial Statements Consolidated Statements of Financial Position 4 Consolidated Statements of Operations and Comprehensive Loss 5 Consolidated Statements of Changes in Shareholders’ Equity 6- 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9- 37 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Levon Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual consolidated financial statements prior to their submission to the Board of Directors for approval. The consolidated financial statements as at March 31, 2012 and 2011, and April 1, 2010, and its financial performance and its cash flows for the years ended March 31, 2012 and 2011 have been audited by Smythe Ratcliffe LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “Ron Tremblay” “Annie Chan” Ron Tremblay Annie Chan CEO CFO Vancouver, British Columbia June 26, 2012 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS OF LEVON RESOURCES LTD. We have audited the accompanying consolidated financial statements of Levon Resources Ltd., which comprise the consolidated statements of financial position as at March31, 2012, March 31, 2011 and April1, 2010, and the consolidated statements of operations and comprehensive loss, change in shareholders’ equity and cash flows for the years ended March31, 2012 and March 31, 2011, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Levon Resources Ltd. as at March31, 2012, March 31, 2011 and April 1, 2010, and its financial performance and its cash flows for the years ended March31, 2012 and March 31, 2011 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as at March 31, 2012, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated June 26, 2012, expressed an unqualified opinion on the Company’s internal control over financial reporting. Chartered Accountants Vancouver, Canada June 26, 2012 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE SHAREHOLDERS OF LEVON RESOURCES LTD. We have audited Levon Resources Ltd.’s (the “Company”) internal control over financial reporting as of March 31, 2012 based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risks.Our audit also included performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that: (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of March 31, 2012, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statements of financial position of the Company as of March31, 2012, March 31, 2011 and April 1, 2010 and the related consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for the years ended March 31, 2012 and March31, 2011 and our report dated June 26, 2012 expressed an unqualified opinion. Chartered Accountants Vancouver, Canada June 26, 2012 3 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Financial Position (Expressed in Canadian Dollars) March 31, 2012 March 31, 2011 April 1, 2010 (Note 17) (Note 17) ASSETS Current Cash and cash equivalents $ $ $ Amounts receivable Prepaid expenses Investments (Note 5) Non-current assets Due from related parties (Note 11) Reclamation deposits (Note 6) Amounts receivable - - Exploration and evaluation assets (Note 7) Property and equipment (Note 8) Total Assets $ $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ $ Due to related parties (Note 11) Total Liabilities SHAREHOLDERS’EQUITY Share capital (Note 9) Reserves Accumulated other comprehensive loss ) ) ) Deficit ) ) ) Total Equity Total Liabilities and Shareholders’ Equity $ $ $ Approved on behalf of the Board: “Gary Robertson” …Director Gary Robertson “Ron Tremblay” …Director Ron Tremblay The accompanying notes are an integral part of these consolidated financial statements 4 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss (Expressed in Canadian Dollars) Years ended March 31 (Note 17) Expenses Consulting and management fees (Note 11) $ $ Depreciation Exploration (Note 7) Foreign exchange loss Listing and filing fees Office, occupancy and miscellaneous Professional fees Salaries and benefits Share-based payments (Note 10) Shareholder relations and promotion Travel Loss before other item ) ) Other item Interest income Net Loss for Year ) ) Other Comprehensive Loss Unrealized loss on investments (Note 5) ) ) Total Comprehensive Loss for Year $ ) $ ) Loss Per Share, Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 5 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Changes in Shareholders’ Equity (Expressed in Canadian Dollars) Number of Common Shares Share Capital Reserve for Options Reserve for Warrants Total Reserves Accumulated Other Comprehensive Loss Deficit Total Shareholders’ Equity Balance, April 1, 2010 (Note17) $ ) $ ) $ Common shares issued for cash: Private placement - - - Share issuance costs - ) - ) Exercise of options - Exercise of warrants - Non-cash share issuance costs - ) - Transfer of reserves on exercise of warrants and options - ) ) ) - - - Transfer of expired warrants and options - - ) ) ) - - Shares issued on acquisition of Valley High Ventures Ltd. (Note 4) - - Share-based payments - Net loss for the year - ) ) Unrealized loss on available-for-sale securities - ) - ) Balance, March 31, 2011 (Note17) $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 6 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Changes in Shareholders’ Equity (Expressed in Canadian Dollars) Number of Common Shares Share Capital Reserve for Options Reserve for Warrants Total Reserves Accumulated Other Comprehensive Loss Deficit Total Shareholders’ Equity Balance, March 31, 2011 $ ) $ ) $ Common shares issued for cash: Brokered financing - Share issuance costs - ) - ) Exercise of options - Exercise of warrants - Non-cash share issuance costs ) Transfer of reserves on exercise of warrants and options - ) ) ) - - - Shares issued on acquisition of Valley High Ventures Ltd. (Note 9) - Transfer of expired warrants and options ) - ) - - Share-based payments - Net loss for the year - ) ) Unrealized loss on available-for-sale securities - ) - ) Balance, March 31, 2012 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements 7 LEVON RESOURCES LTD. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in Canadian Dollars) Years ended March 31 (Note 17) Operating Activities Net loss $ ) $ ) Items not involving cash: Depreciation Share-based payments Foreign exchange gain ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) ) Accounts payable and accrued liabilities ) Due from related parties Cash Used in Operating Activities ) ) Investing Activities Recovery of expenditures on exploration and evaluation asset - Equipment acquisitions ) ) Purchase of investments ) - Cash acquired on acquisition of Valley High Ventures Ltd., net of transaction costs - Advances from Valley High Ventures Ltd. - Cash Provided by (Used in) Investing Activities ) Financing Activity Issue of share capital for cash, net of issuance costs Cash Provided by Financing Activity Foreign Exchange Effect on Cash ) Inflow of Cash Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ Supplementary Information Interest paid $
